Citation Nr: 0524788	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service in July 1943 
and from January 1944 to October 1945, and service with 
the Regular Philippine Army from October 1945 to April 
1946.  The veteran died in November 1992.  The appellant 
is the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.  In March 2004, the Board 
requested an expert medical opinion from the Veterans' 
Health Administration (VHA) pursuant to authority granted 
by 38 C.F.R. § 20.901 (2004).  A VA physician provided an 
expert opinion in April 2004 and pursuant to the Board's 
request for clarification, a second VHA opinion was 
provided in April 2005.  The case is now before the Board 
for final appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; the RO has notified the appellant of 
the evidence needed to substantiate the claim addressed in 
this decision and obtained all relevant evidence 
designated by the appellant.

2.  Copies of the veteran's certificate of death submitted 
by the appellant and the Assistant City Civil Registrar of 
Cabanatuan City indicate that he died in November 1992 at 
the age of 68, and that the immediate cause of his death 
was a cerebrovascular accident (CVA).  

3.  There is also some medical evidence that the veteran 
had cerebral malaria during his lifetime. 

4.  At the time of the veteran's death, he was not 
service-connected for any disability.  

5.  The competent medical evidence fails to demonstrate 
that the veteran had cardiovascular disease, to include 
cerebrovascular disease, senility or malaria during active 
service or within one year of active duty;  the 
preponderance of the evidence is against a nexus between 
the veteran's fatal CVA and service, and the preponderance 
of the evidence is against a finding that cerebral malaria 
caused or materially contributed to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the March 2000 rating decision, the July 2000 rating 
decision, the September 2000 rating decision, the August 
2002 rating decision, the August 2002 statement of the 
case (SOC) and the November 2002 supplemental statement of 
the case (SSOC), issued in connection with the veteran's 
appeal have notified her of the evidence considered, the 
pertinent laws and regulations and the reasons her claim 
was denied.  In addition, correspondence from the RO sent 
to the veteran, to include the January 2000, January 2001, 
February 2001, August 2001, March 2002, May 2002, June 
2002, January 2003, March 2004, May 2004, August 2004, 
August 2004 and June 2005 letters, specifically notified 
the appellant of the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the veteran 
and VA in producing or obtaining that evidence or 
information.  That is, the appellant was notified and 
aware of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself 
and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2000, January 2001, February 2001, August 2001, 
March 2002, May 2002, June 2002, January 2003, March 2004, 
May 2004, August 2004, August 2004 and June 2005 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA 
will seek to provide; (3) informing the appellant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the appellant was not explicitly 
requested to provide any evidence in her possession, she 
was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in her possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  However, the original 
RO decision that is the subject of this appeal was entered 
in March 2000, before the enactment of VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made 
it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant VA 
and private medical records.  The appellant has not made 
the RO or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly 
decide the her appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the record contains VHA expert medical 
opinions that, when read together and considered with the 
lay and additional medical evidence associated in the 
claims file, is sufficient for a determination on the 
merits of the veteran's appeal.  There is no duty to 
provide another medical opinion.  See 38 C.F.R. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to her claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App.  
384 (1993).

Factual Background

The appellant has contended in various letters that the 
veteran had malaria during active duty, and that this was 
an underlying cause of his death in November 1992. 

The copy of the veteran's certificate of death, submitted 
by the appellant, showed  that he died in November 1992 at 
the age of 68 years.  It indicated that the immediate 
cause of his death was CVA, the antecedent cause was death 
secondary to cerebrovascular disease senility (sic), and 
the underlying cause was cerebral malarial infection.  The 
certificate was signed by Dr. J.E., City Health Officer.  
The appearance and size of the typed letters spelling 
"cerebral malarial infection" were noticeably different 
from the rest of the typed words on the certificate.  A 
copy of the veteran's certificate of death, submitted by 
the Assistant City Civil Registrar of Cabanatuan City, 
identifies CVA as the immediate cause of the veteran's 
death.  It did not identify an antecedent cause or an 
underlying cause of death.  

At the time of the veteran's death in January 2000, 
service-connection was not in effect for any disability.  

The veteran's service personnel records included a March 
1946 Affidavit for Philippine Army Personnel in which he 
said that he had incurred no wounds or illnesses from 
December 1941 to the date of his return to military 
control.  In an October 1945 Affidavit for Philippine Army 
Personnel, the veteran stated that he had incurred no 
wounds or illnesses.  The report of an October 1945 
entrance medical examination and the report of a March 
1946 separation medical examination were negative for 
complaints, symptoms, findings or diagnoses pertaining to 
heart disease, senility or malaria.  

In certifications dated in June 2000, August 2000 and 
October 2000, J.M., M.D., of the D.P.J.G.M.R.&M.C. 
(hereinafter Medical Clinic) provided that the veteran 
succumbed in November 1992 to CVA secondary to previous 
cardiovascular disease and cerebral malaria.  He was also 
treated by Drs. R.I. and S.E. in 1991for cerebral malaria 
and asthmatic bronchitis.  Past medical history gathered 
from consultations with these physicians revealed that the 
veteran had been chronically ill with recurrent mental 
instability, headaches and an accompanying fever for 
several years prior to consultation.  He had consulted 
this hospital in 1940 and 1950 because of fever, headaches 
and malaise.  Records of that treatment were no longer 
available.  History taken from the veteran's relative, 
dated back for several years, of irregular duration of 
fever with on and off remission, constituted evidence of 
an earlier malarial infection.  Dr. J.M. stated that 
malaria was endemic in the Philippines during World War II 
and thereafter, especially in far-flung areas and in the 
jungles of Infanta, Quezon, and Luzon.  The physician 
opined that it was rare for one person to contract 
malarial infection twice in a lifetime and that it was 
highly probable that the veteran's illnesses many years 
earlier and in 1992 were the same malarial infection which 
he had incurred in the 1940's, during his military years, 
and of which he died.  He added that cerebral malaria was 
a chronic illness that may begin insidiously or abruptly 
and could last a lifetime.  In this case, the physician 
further opined that the veteran was ill with cerebral 
malaria from 1945, 1950, 1991 and 1992.  

An October 2000 affidavit from E.S. provided that he had 
served with the veteran as a guerilla.  He stated that the 
veteran became sick of malaria and dysentery while he was 
a guerrilla and never recovered and indicated that he 
believed the veteran died of cerebral malaria infection.  
A January 2001 VA RO Memo for the Record noted that the 
records of affiant E.S. died in September 1988, due to 
coronary ischemic cardiomyopathy, and thus he was not the 
same veteran who issued the October 2000 statement.  No 
records were found matching similar names.  

In September 2001, the Medical Record Officer II of the 
Medical Clinic requested that the RO provide the month and 
year in which the veteran was admitted and discharged, so 
that his records could be found.  In this regard, the 
Board observes that the RO's August 2001 request provided 
that the veteran apparently had been treated there in 
1940, 1950 and 1992 by Drs. R.I., S.E. and J.M.  The 
Medical Record Officer II also submitted a Certificate of 
Disposal of Records, along with a notation that records 
dated from 1985 to 1989 and January 1990 to June 1991 were 
already destroyed or damaged and unreadable.  

The appellant informed the RO in an April 2002 
correspondence that Dr. J.E. confirmed that he had signed 
the veteran's certificate of death, and said that he had 
done so based on previous medical certificates issued by 
competent physicians that the veteran had been suffering 
from malaria which was aggravated while on active duty as 
a guerilla during World War II.  

Attached to the appellant's April 2002 correspondence was 
an undated statement from R.F.S., M.D., referring to a log 
book of the late Dr. R.J.S., who had treated the veteran.  
The veteran was advised on February 8, 1948, to not return 
for further treatment.  Rather, he should stay home, rest 
and continue taking his prescribed medication.  

Correspondence dated in May 2002 from R.F.S., M.D., 
provides that a log of patients from a clinic run by his 
late father, R.J.S., M.D., showed that the veteran was 
treated there for malaria in February 1948.  Dr. R.F.S. 
said that he had attempted to locate examination reports, 
results of diagnostic tests, findings of laboratory 
studies and interpretations of X-ray films but none were 
available.  

In May 2002 correspondence, the appellant stated that she 
visited Dr. J.E., who confirmed that he had signed the 
veteran's certificate of death, and said that he had done 
so due to a medical certificate, from a physician he 
refused to identify, that the veteran died from malaria.  

In a July 2002 letter, Dr. J.E. stated that he did sign 
the veteran's certificate of death and that he did so on 
the basis of a medical certificate presented to him by Dr. 
J.M., the veteran's attending physician.  This medical 
certificate was presented to Dr. J.E. by the appellant, 
and among other things it said that the veteran was 
seriously afflicted with cerebral malaria.  

In an October 2002 letter, S.E., M.D., provided that the 
veteran was her patient at the Medical Clinic in 1991.  
The records were not available, either because they were 
misplaced/lost or already destroyed.  She stated that she 
remembered the emergency situation because her friend had 
referred the veteran to her.  The veteran was complaining 
of difficulty breathing and fever.  He was jaundiced and 
febrile, giving her the impression of malaria or 
hepatitis.  He was discharged from the hospital after 
about one week, improved.  She had no further contact with 
him after that.  

Pursuant to a Board request, a VHA opinion was obtained in 
April 2004.  The physician observed that the appellant 
claimed that the veteran suffered from cerebral malaria 
for more than 40 years until the time of his death.  
Following a review of the relevant medical evidence in the 
claims file, along with medical textbooks and literature, 
the physician declared that the type of malaria that was 
chronic in character did not cause cerebral malaria.  
Cerebral malaria could not have endured approximately four 
decades.  The physician concluded that the veteran's 
cerebral malaria "contributed to less than 50 percent to 
his death".  

While the April 2004 VHA opinion was supported by a 
rationale, the language used required further 
clarification.  Accordingly, the Board referred the case 
for a second a VHA opinion.  Upon a review of the 
veteran's case file, to include a July 2004 medical 
article submitted by the appellant, the physician opined 
that affording the veteran the benefit of the doubt, it 
was at least as likely as not that he suffered from 
cerebral malaria between 1943 and 1950.  However, the 
physician also concluded that the veteran's cerebral 
malaria did not in any way contribute to his death.  

Legal Analysis

Under the relevant law, to establish service connection 
for the cause of the veteran's death, the evidence must 
show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of 
the veteran's death.  

The certificate of death shows that the immediate cause of 
the veteran's death was cerebrovascular disease and 
senility.  Further, the words "cerebral malarial 
infection" on the certificate of death submitted by the 
appellant appear written by a separate typewriter.  
Notwithstanding the apparent alteration of the death 
certificate, there are medical statements of record that 
lend some support to a finding that cerebral malaria 
contributed to the veteran's death, albeit also 
considerably weakened by various factors, to include an 
absence of a review of the relevant medical evidence in 
the claims file and little or no rationale.  In any event, 
with consideration of two recent VHA opinions, the Board 
finds that the preponderance of the evidence as a whole is 
against the appellant's claim that cerebral malaria caused 
or materially contributed to the veteran's death.  

Turning first to the immediate cause of the veteran's 
death, a CVA or stroke, the Board finds no medical 
evidence of cardiovascular disease, to include 
cerebrovascular disease, during service or for many years 
thereafter, nor is there any competent evidence that 
indicates a nexus between the veteran's fatal stroke and 
service.  The veteran denied any illnesses in his October 
1945 and March service 1946 affidavits.  Medical 
examinations conducted in October 1945 and March 1946 
found no complaints, symptoms, findings or diagnoses 
related to cardiovascular disease.  The thrust of the 
appellant's claim is that the veteran had cerebral malaria 
linked to in-service malaria, and that the former 
materially contributed to the veteran's death.  The 
remainder of the analysis will focus on this question.

In reviewing the evidence in support of the appellant's 
claim, aside from the certificate of death noted above, 
which again appears to be altered, the Board notes that 
Dr. J.E. stated in July 2002 that he had signed the 
veteran's certificate of death solely on the basis of a 
medical certificate by Dr. J.M., which was presented to 
him by the appellant.  Dr. J.E.'s opinion, as set forth on 
the veteran's certificate of death, as to the cause death 
is not based on his own treatment of the veteran, his own 
review of the treatment records, or an autopsy.  Thus, Dr. 
J.E.'s findings as to the cause of the veteran's death are 
of minimum probative value.  

In this regard the Board finds that the opinions set forth 
by Dr. J.M. (that the veteran had malaria during active 
duty, that decades later caused his death) are also 
entitled to little probative weight.  These opinions are 
not based on a review of any contemporary medical records, 
whether dated in the 1940's, 1950's or 1990's.  The 
opinions purport to be based in part on consultations with 
other physicians, but such consultations are not supported 
by any treatment records.  The opinions are also based in 
part on discussions with one of the veteran's relatives 
and to this extent are not probative or material.  See 
Reonal v. Brown, 5 Vet.App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet.App. 474 (1993).  Moreover, to the extent 
that Dr. J.M.'s opinion is that the veteran had malaria 
during or prior to March 1946, he is contradicted by the 
veteran's own affidavits and the report of service medical 
examinations.  

The Board recognizes the assertions by the Dr. R.F.S. that 
a log book from his father's medical clinic indicated 
treatment of the veteran for malaria in February 1948.  
However, such treatment would have been later than the 
one-year presumptive period for malaria and may not be 
considered to have been incurred during the veteran's 
service.  38 C.F.R. §§ 3.307, 3,309.

The October 2002 letter from Dr. S.E. only addresses 
treatment for malaria at the Medical Clinic in 1991.  It 
is not material to the issue of whether the veteran's 1991 
malaria was related to his active duty.  

By contrast, the VHA medical expert opinions of April 2004 
and April 2005, were based on a review of the relevant 
medical evidence in the claims file, along with medical 
textbooks and literature.  These competent opinions, when 
read together, weigh against the claim that cerebral 
malaria caused or contributed to the veteran's death, to 
include his fatal stroke.  The Board found that the 
initial VHA opinion, while appearing to weigh against the 
contended causal relationship, did not furnish an answer 
to the question at hand with the legal language that was 
provided.  Specifically, the physician opined that 50 
percent of the veteran's cerebral malaria "contributed to 
less than 50 percent of the veteran's death".  The second 
VHA opinion conceded that it was at least as likely as not 
that the veteran had cerebral malaria between 1943 and 
1950, but the specialist in infectious diseases 
unequivocally concluded that cerebral malaria did not 
contribute in any way to the veteran's death.  Both 
medical opinions were supported by a medical rationale.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . 
.  As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases); 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed 
the Board's decision which weighed two medical opinions, 
from an expert and a treating physician); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (Board favoring one medical 
opinion over another is not error); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992) (Board may not ignore the opinion 
of a treating physician, but is free to discount the 
credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds the VHA medical opinions, when read 
together, are more persuasive because, unlike that of 
other clinicians, they were based upon a review of the 
relevant evidence in the claims file and they provided 
persuasive rationales with citation to the clinical 
record.  Moreover, the latter VHA opinions were proffered 
by specialists in infectious diseases.  

The Board recognizes the assertions by the appellant and 
E.S. that the veteran had malaria during active duty and 
that such was an underlying cause of his death.  However, 
as laypersons the appellant and E.S. are not competent to 
provide a medical diagnosis or an opinion requiring 
medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, their 
contentions are not material to the issue of whether the 
veteran incurred malaria while on active duty, or whether 
malaria was an underlying cause of the veteran's death.  

In summary, the medical evidence shows that the immediate 
cause of the veteran's death was a cerebrovascular 
accident or stroke.  There is also medical evidence that 
the veteran had cerebral malaria during his lifetime.  At 
the time of his death, he was not service-connected for 
any disability.  The competent medical evidence fails to 
demonstrate that the veteran had cardiovascular disease, 
to include cerebrovascular disease, senility or malaria 
during active service or within one year of active duty.  
The preponderance of the evidence is against a nexus 
between the veteran's fatal CVA and service, and the 
preponderance of the evidence is against a finding that 
cerebral malaria caused or materially contributed to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not warranted.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
and the claim for service connection for the cause of the 
veteran's death must be denied..  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


